Case: 18-13806   Date Filed: 07/26/2019   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13806
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:18-cr-00019-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus


WATKINS BROWN,

                                                        Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (July 26, 2019)

Before WILLIAM PRYOR, MARTIN, and GRANT, Circuit Judges:

PER CURIAM:
                Case: 18-13806       Date Filed: 07/26/2019       Page: 2 of 6


       Watkins Brown appeals his jury conviction for possession of a firearm by a

convicted felon. Brown argues the evidence introduced at trial was insufficient as

a matter of law to support his conviction. After careful review, we affirm.

                                               I.

       In April 2018, Brown was indicted with one count of possession of a firearm

by a convicted felon in violation of 18 U.S.C. § 922(g)(1).1 In June 2018, he

proceeded to trial by jury. The evidence presented at trial showed that on

September 5, 2017, federal, state, and local law enforcement officers were

patrolling neighborhoods in Columbus, Georgia. These patrols were part of

Operation Safe Streets, a Department of Justice initiative aimed at preventing and

decreasing violent crimes. Also part of this operation was for officers to arrest

people who had outstanding warrants.

       Sometime between about 9:30 and 10:30 p.m. that night, Georgia

Department of Community Supervision Officers Tranisha Reid and Cedric

Montgomery drove to Brown’s home to arrest him for violating his probation.

When the officers arrived, Brown was standing in his driveway with a young man

whom the officers believed to be a minor. The officers stepped out of their

vehicle, and Brown asked who was there. After Officer Reid announced her name



       1
         Brown was also indicted with one count of possession of a stolen firearm in violation
of 18 U.S.C. § 922(j), but the government dismissed that charge before the start of his trial.
                                               2
              Case: 18-13806    Date Filed: 07/26/2019   Page: 3 of 6


and the officers told him they had a warrant for Brown’s arrest, he grew “fidgety.”

Suspecting Brown might flee, Officer Reid yelled, “Don’t run.” Immediately,

Brown ran a short distance and attempted to jump a nearby fence into a

neighboring yard.

      Officer Montgomery pursued Brown, caught up to him, and tased him as he

was going over the fence. When Brown hit the ground and attempted to roll over,

Officer Montgomery saw “a black revolver c[o]me out of his waist area” and

“land[] on his side.” Officer Montgomery told Brown not to move and yelled

“[g]un, gun,” to alert Officer Reid. With the assistance of other officers who had

arrived on the scene, Officers Reid and Montgomery secured Brown and the

weapon. Officer Reid testified that it was dark out that night. But Officer

Montgomery said when he saw the weapon fall from Brown’s waist, he could

clearly see Brown and “everything in [the] immediate area” using a flashlight from

his Taser.

      Demetrius McDowell testified in Brown’s defense. McDowell said he was

the person standing in the driveway with Brown when police arrived. McDowell

recounted that before the officers arrived at Brown’s home, he saw what he

believed to be law enforcement vehicles, got scared, and threw a gun over the

fence. McDowell identified the gun at issue in this case as the one he threw.

McDowell also said Brown never possessed the gun and did not know it was in


                                         3
              Case: 18-13806     Date Filed: 07/26/2019    Page: 4 of 6


McDowell’s possession. McDowell testified that before trial he had not reported

his possession of the gun to the police or anyone else out of fear he would be

prosecuted.

      Before Brown’s case was submitted to the jury, the parties stipulated he had

been convicted of a prior felony and the subject firearm had been shipped and

transported in interstate commerce. After deliberating, the jury found Brown

guilty of possession of a firearm by a convicted felon. The district court later

sentenced Brown to 103-months imprisonment and three years of supervised

release. This is Brown’s appeal.

                                          II.

      Brown argues the district court erred in denying his motion for judgment of

acquittal because the evidence at trial was insufficient as a matter of law to support

his conviction.

      We review de novo a challenge to the sufficiency of the evidence. United

States v. Gamory, 635 F.3d 480, 497 (11th Cir. 2011). “We view the evidence in

the light most favorable to the government, making all reasonable inferences and

credibility choices in the government’s favor.” Id. (quotation marks omitted and

alteration adopted). “We will not overturn a conviction on the grounds of

insufficient evidence unless no rational trier of fact could have found the essential




                                          4
              Case: 18-13806     Date Filed: 07/26/2019   Page: 5 of 6


elements of the crime beyond a reasonable doubt.” United States v. Wright, 392
F.3d 1269, 1273 (11th Cir. 2004) (quotation marks omitted).

      A conviction under § 922(g)(1) requires that a jury find: (1) the defendant

was a convicted felon; (2) he knowingly possessed a firearm; and (3) the firearm

traveled in or affected interstate commerce. Id. Brown stipulated, and does not

now dispute, that he is a convicted felon and that the subject firearm traveled in

interstate commerce. Thus, the only issue on appeal is whether there was enough

evidence for a jury to find Brown knowingly possessed the firearm.

      Possession in the context of § 922(g)(1) may be proved either by showing

the defendant actually or constructively possessed a firearm. United States v.

Pedro, 999 F.2d 497, 500 (11th Cir. 1993). “To prove actual possession the

evidence must show that the defendant either had physical possession of or

personal dominion over the firearm.” United States v. Vereen, 920 F.3d 1300,

1310 (11th Cir. 2019) (quotation marks omitted and alteration adopted).

“Possession can be shown by circumstantial as well as direct evidence.” Wright,
392 F.3d at 1273.

      Officer Montgomery testified he saw “a black revolver c[o]me out of

[Brown’s] waist” and “land[] on his side.” Based on this testimony, a rational trier

of fact could find Brown knowingly possessed the firearm. Brown argues Officer

Montgomery did not see the firearm in his hands, but the government is not


                                          5
              Case: 18-13806     Date Filed: 07/26/2019    Page: 6 of 6


required to show evidence of a defendant holding a weapon in order to show he

possessed it. See Vereen, 920 F.3d at 1310. Brown also says “the yard was a dark

and dimly li[t] area,” which he contends “would have made it hard or impossible to

see.” However, Officer Montgomery testified he could clearly see Brown and

“everything in [the] immediate area” using a flashlight from his Taser. Finally,

Brown says McDowell’s testimony showed who “actually possessed the firearm.”

But the fact that a witness testified that he, not Brown, possessed the weapon does

not mean there was insufficient evidence to support the jury’s verdict. “Assessing

the credibility of one witness is within the jury’s exclusive province, and all

reasonable inferences and credibility choices must be in favor of the jury verdict.”

Wright, 392 F.3d at 1274. Based on the verdict, it seems the jury did not credit

McDowell’s testimony. We conclude the evidence at trial was sufficient to convict

Brown under 18 U.S.C. § 922(g)(1).

      AFFIRMED.




                                          6